The Supreme Court affirmed the judgment of the Common Pleas on May 14th, 1883, in the following opinion:
Per Curiam.
This argument took a wide range. Much has been argued that is not properly before us. The judgment of the Court below was on a certiorari issued to the judgment of a justice of the peace. That was entered in a proceeding to obtain possession of land by a purchaser thereof at Sheriff’s sale. The record of the justice shows jurisdiction of the party, and of the subject matter, and is sufficient to sustain the judgment which he entered. We cannot look beyond that record. The Court, below committed no error in affirming that judgment.
Judgment affirmed.